           Case 2:20-cr-00144-RJC Document 8 Filed 07/10/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           )
                                                   )
               vs.                                 )   Criminal No. 20-144
                                                   )   (SEALED)
DAEVON EGGELSTON,                                  )
                                                   )
                     Defendant.                    )




                                            NOTICE



            One of Judge Colville’s siblings practices law with the following office:

            Michael C. Colville (brother)
            Assistant United States Attorney for the Western District of Pennsylvania
            (Civil Division)


            Judge Colville will disqualify himself in any proceeding in which his brother is

acting as a lawyer in the representation of any party. Judge Colville deems himself able to

maintain his impartiality in any proceeding involving the above-mentioned office and, therefore,

will not disqualify himself when his brother is not acting as a lawyer in the representation of a

party.




cc/ecf:   Counsel of record.
